Citation Nr: 1533239	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  12-27 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a left shoulder condition.

2.  Entitlement to service connection for a left shoulder condition.

3.  Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	David W. Magann, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Spouse


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to September 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal of  June 1990 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, and St. Petersburg, Florida, respectively.

The June 1990 rating decision by the Indianapolis RO denied the Veteran's December 1989 service connection claim for a low back condition.  The Veteran filed a timely September 1990 Notice of Disagreement (NOD).  A Statement of the Case (SOC) specific to the low back claim was never issued by the RO.  The Veteran later filed a service connection claim for a low back condition in December 2009, which was denied by the March 2010 rating decision by the St. Petersburg RO.  The Veteran perfected an appeal with respect to this decision.  As a SOC was never issued with respect to the Veteran's September 1990 NOD, the Board will treat this as an original claim.

The Veteran's service connection claim for a left shoulder condition was originally denied in a September 2002 rating decision.  This rating decision was not appealed, and thus became final.

The Veteran testified before the undersigned Veterans Law Judge at a June 2015videoconference hearing.  A transcript of the hearing is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a left shoulder condition and a low back condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The September 2002 rating decision denying entitlement to service connection for a left shoulder condition is final.

2.  Evidence received after the September 2002 final decision, with respect to entitlement to service connection for a left shoulder condition, includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claims, and raises the reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002; 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2014).

2.  New and material evidence has been received to reopen the claim for service connection for a left shoulder condition.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2014). 

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  The Board does not have jurisdiction to consider a claim that has become final before it determines that new and material evidence has been presented, irrespective of what the regional office may have determined with respect to new and material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The September 2002 rating decision denied entitlement to service connection for a left shoulder condition because there was no evidence of a left shoulder condition in service or that such a condition was related to active service.  This decision was not appealed by the Veteran and as a result became final.  Therefore, an unestablished fact necessary to substantiate this claim is competent evidence of an in-service injury or treatment for a left shoulder condition or a link between the Veteran's current left shoulder condition and his active duty service.

The Veteran has provided a March 2015 private medical record linking the Veteran's left shoulder condition to his military service.  In addition, at the Veteran's June 2015 videoconference hearing, the Veteran testified as to a continuity of symptomatology with respect to his left shoulder after an injury while playing basketball in service.  This evidence suggests that there is a possible link between the Veteran's claimed left shoulder condition and his active duty service.  As a result, it qualifies as new and material evidence sufficient to reopen the claim.

The Board finds that new and material evidence has been submitted with respect to the Veteran's service connection claim for a left shoulder condition on appeal.




ORDER

The previously denied claim of entitlement to service connection for a left shoulder condition is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.


REMAND

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a).

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board notes the February 2012 VA examinations of record for the Veteran's claimed low back and left shoulder conditions.  However, the Board finds these examinations to be inadequate.  See Barr, supra; Nieves-Rodriguez, supra.  The examiner did not properly address the Veteran's lay statements with respect to a continuity of symptomatology since his in-service injury.  As a result, a new VA examination, or in the alternative, an addendum opinion, is necessary.

In determining that remand is required, the Board notes the March 2015 private medical opinions submitted by the Veteran.  However, the private physician provided limited rationale in supporting his conclusions.  Regardless, the March 2015 opinions should be addressed by the VA examiner.  
Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any additional private or VA treatment records for his claims being remanded.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.  

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Return the claims file to an examiner of appropriate knowledge and expertise to provide an opinion as to the etiology of the Veteran's claimed left shoulder condition.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.

The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

The examiner should provide a medical opinion on the etiology of any current left shoulder disability.  Based on a review of the record, the examiner should:

As to any left shoulder disability identified, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability is causally or etiologically related to the Veteran's period of active service.  Specifically address any relevant service treatment records or other potentially relevant medical or lay evidence, including the March 2015 private medical opinion and the Veteran's contentions regarding a continuity of symptomatology.

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.  In doing so, the examiner should reconcile any contrary medical evidence of record.  

3.  Return the claims file to an examiner of appropriate knowledge and expertise to provide an opinion as to the etiology of the Veteran's claimed low back condition.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.

The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

The examiner should provide a medical opinion on the etiology of any current low back disability.  Based on a review of the record, the examiner should:
As to any low back disability identified, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability is causally or etiologically related to the Veteran's period of active service.  Specifically address any relevant service treatment records or other potentially relevant medical or lay evidence, including the March 2015 private medical opinion and the Veteran's contentions regarding a continuity of symptomatology.

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.  In doing so, the examiner should reconcile any contrary medical evidence of record.  

4.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


